Citation Nr: 0633848	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder to 
include coccygodynia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 until 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
regional office (RO) of the Department of Veterans Affairs 
(VA) in Portland, Oregon, which denied service connection for 
low back pain.
 

REMAND

The RO failed to obtain all the records referenced by the 
veteran.  During the April 2006 VA exam, the veteran stated 
that he was receiving disability benefits from the Social 
Security Administration (SSA) due to his back problems.  
Additionally, the veteran submitted an Authorization and 
Consent to Release Information for Dr. Micheal Laurie.  It 
does not appear that the RO attempted to obtain either the 
SSA or private medical records.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Request the veteran's Social Security 
Administration.
and private medical records. 

2.  Then, readjudicate the claim.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


